El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un recurso gubernativo en el que está' en-vuelta la cuestión de cómo debe computarse el término de ciento veinte días a que se refiere la sección 7 de la ley sobre recursos contra resoluciones de los registradores de la pro-piedad: si descontando todos los días feriados comprendidos *423en él, o aplicando la regla establecida en el artículo 388 del Código Político.
En el Registro de la Propiedad de Cagnas se presentó el expediente posesorio tramitado en la corte municipal de diclia ciudad a instancias de María, Dionisia, Isabel, Juan, Porfiria, Dolores, Jael y Elias Rivera Negrón y el registrador se negó a inscribirlo por medio de la siguiente nota contra la cual se ha interpuesto el presente recurso gubernativo. La nota dice así:
“Denegada la inscripción del precedente documento, de acuerdo con lo que terminantemente dispone el artículo 17 de la Ley Hipote-caria y tomada en su lugar anotación preventiva por término de 120 días al folio 218 vuelto del tomo 17 de Aguas Buenas, finca número 849, anotación letra C., por aparecer del registro que la finca cuya inscripción se solicita, fué vendida en pública subasta, de cuya venta se tomó anotación preventiva por término de 120 días a favor del ad-quirente Pío Ramírez al folio 217 vuelto del mismo tomo y finca, anotación letra B, cuya anotación aún está vigente, resultando además que, aun cuando con fecha posterior a la presentación de expediente, pero dentro del plazo de la citada anotación letra B, el Señor Ramírez ha presentado, en unión de su escritura de adquisición, otro expediente con cuyos documentos subsana el defecto que motivó la negativa, solicitando por tanto se convierta en inscripción la anotación de su derecho y en cumplimiento de lo que determina el artículo 393 de dicha ley se han librado dos copias de la referida anotación letra B, una de ellas para entregar al presentante y la otra para remitir al juez municipal de esta ciudad, que aprobó este expediente, habiéndose consig-nado además en la repetida anotación letra C el defecto subsanable de no constar de este documento el estado civil de los promoventes. Ca-guas, 5 de junio de 1916.”
El expediente posesorio se presentó en el registro de la propiedad el 26 de mayo de 1916. La anotación preventiva por virtud de la cual negó la inscripción el registrador, se hizo el 13 de enero de 1916 para durar ciento veinte días.' Si el plazo se cuenta de acuerdo con el artículo 388 del Código Político, vencía el 14 de mayo de 1916 o sea días antes de la presentación del expediente y no había, por tanto, obstáculo *424alguno en el registro que impidiera su inscripción. Por el contrario si el plazo se computa descontando los días feriados comprendidos en el mismo, entonces sería necesario reconocer que la anotación preventiva estaba vigente y en su consecuen-cia que estuvo justificado el registrador al negar la inscrip-ción de que se trata.
Nada dispone la ley hipotecaria de una manera concreta sobre el particular. El registrador se basa para sostener su teoría en el criterio de los comentaristas Galindo y Escosura quienes opinan que en los términos establecidos por dicha ley deben descontarse los días feriados porque í£el silencio de la ley ha de interpretarse en sentido favorable al derecho del anotante.” Yéase el tomo 3, pág. 107 de los Comentarios de Galindo y Escosura.
Cita el registrador, además, varias reales órdenes y reso-luciones tendentes a demostrar que en la computación de los términos especificados en la ley hipotecaria se tuvo en cuenta siempre la existencia de los días feriados, e invoca el artículo 258 del Reglamento Hipotecario, y la práctica general, según él, seguida en España y Puerto Rico.
Sin embargo, aunque se diera a las autoridades citadas el alcance que pretende el registrador, y, por tanto, que debiera concluirse, conclusión que no aceptamos, que al computarse los términos fijados por la ley hipotecaria es necesario descon-tar todos los días feriados en ellos comprendidos, aun así, no serían aplicables dichas autoridades a este caso concréto porque aquí no se trata de un precepto de la Ley Hipotecaria sino de una nueva ley de la Asamblea Legislativa de Puerto Rico.
Esa ley es la referente a recursos contra resoluciones de los registradores aprobada en marzo 1 de 1902, o sea el mismo día en que el mismo legislador aprobó el Código Político que contiene el artículo 388 preceptivo de que “el tiempo en que cualquier acto prescrito por la ley debe cumplirse se compu-*425tara excluyendo el primer día e incluyendo el último, a me-nos que éste sea día de fiesta, en cuyo caso será también ex-cluido. ’ ?
Y aparece aun más concluyente que debe aplicarse la dis-posición del Código Político a la computación del término •fijado en la sección 7 de la ley antes citada, si se examina el original inglés de dicha sección, que en vez de decir que la .anotación preventiva que tomará el registrador cuando denie-gue la inscripción de un documento “tendrá efecto legal du-rante ciento veinte días de su fecha,” expresa que tal anota-ción “shall have effect only during four months from the ■date thereof.” Y un mes, de conformidad con el Código Político, artículo 392, No. 4, significa un mes común, a no pre-cisarse otra cosa, y, de acuerdo con el artículo 8 del Código Civil, si en las leyes se habla de meses se entenderá que los meses son de treinta días.
“Es cierto”, dijo está Corte Suprema desde enero 29, 1908, “que ha habido casos, cuando nuestras reglas eran rela-tivamente nuevas, en que la corte ha excluido los domingos y días de fiestas legales. Quizás tenemos derecho a interpre-tar nuestras reglas en esta forma, aunque una interpretación distinta fuera necesaria tratándose de un estatuto. Como quiera que sea esto, este tribunal ha resuelto implícitamente en el caso de Ortiz v. Molina, fallado en 23 de diciembre de 1907, (13 D. P. R. 403), que no habían de incluirse los domingos y días de fiestas legales. La sección 388 del Código Político prescribe que el tiempo en que cualquier acto pres-crito por la ley debe cumplirse se computará excluyendo el primer día e incluyendo el último, a menos que éste sea día de fiesta, en cuyo caso será también excluido. La ley dice, por consiguiente, que la única vez que un domingo o día de fiesta ha de excluirse es cuando éste es el último día. La doctrina de eospressio unius exclusio alterius es de aplicación a este caso y fija la regla por la que deben determinarse *426los términos legales.” Abril v. Moreno et al., 14 D. P. R. 7, 8.
Y en 27 de marzo de mismo año repitió: ‘ ‘ En el caso de Osvaldo Abril v. Moreno tuvimos ocasión de interpretar diclio artículo en relación con el término en que lia de interpo-nerse una apelación, de acuerdo con el artículo 295 del Código de Enjuiciamiento Civil. La resolución en el caso de Mo-jica es favorable a la alegación del apelante. Sin embargo, entonces seguíamos la práctica que había estado vigente bajo la antigua ley de Enjuiciamiento Civil, tal como la entendía el tribunal, y no se había llamado nuestra atención con res-pecto a las disposiciones del artículo 388 del Código Político.” Antongiorgi v. Antongiorgi, 14 D. P. R. 273 y 274.
La circunstancia a que se refiere el registrador en la nota recurrida de haberse presentado en el registro por la persona que obtuvo a su favor la anotación preventiva otro ex-pediente posesorio que a juicio de dicho registrador subsana el defecto que impidió la inscripción de la venta en pública subasta, no puede ser tenida en cuenta, ya que dicho expe-diente se presentó después del tramitado por los recurrentes María, Dionisia, Isabel, Juan, Porfiria, Dolores, Jael y Elias Eivera Negrón.
Por virtud de todo lo expuesto opinamos que debe revo-carse la nota recurrida y ordenarse la inscripción solicitada con el defecto subsanable apuntado por el registrador y que existe a nuestro juicio.

Revocada la nota recurrida y ordenada la ins-cripción del expediente posesorio de que se trata con el defecto subsanable de no cons-tar del expediente el estado civil de los pro-moventes.

Jueces concurrentes: Sres-. Presidente Hernández y Aso-ciados Wolf,, Aldrey y Hutchison.